DETAILED ACTION
This Office Action is responsive to communications of application received on 3/16/2021. The disposition of the claims is as follows: claims 1-8 are pending in this application. Claims 1 and 7-8 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2020-048475 filed in Japan on 3/18/2020.  Receipts of the subject certified copy of the priority document from participating IP office on 4/6/2021, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/16/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0285177 A1 to Yamada.
As to claim 1, Yamada discloses an image forming apparatus (printer 10 of figure 1), comprising: 
processing circuitry (controller 15) configured to: acquire characteristic information of a recording medium measured (media sensor 36 for detecting type of sheet; paragraphs 0051-0053); and 
apply a preset calculation criterion to the characteristic information to calculate an image forming condition (based on the detected media type, table 69 of figure 5 is used to determine target temperature T2; paragraphs 0128-0130); and 
an image forming device (image former 11) configured to form an image on the recording medium based on the image forming condition calculated by the processing 
As to claim 4, Yamada further discloses wherein the characteristic information includes two or more measurement values of an amount of specular reflected light, an amount of diffuse reflected light, an amount of internal reflected light, and an amount of transmitted light of light with which the recording medium is irradiated, and a thickness of the recording medium (reflected light differs depending on type of sheets, therefore suggests two or more reflected lights; paragraph 0052).
As to claim 6, Yamada further discloses wherein the image forming condition is a value indicating a fixing temperature (target temperature T2 of fixing unit as shown in figure 5), a transfer bias, or a conveyance speed.
As to claim 7, Claim 7 is for an image forming method (figure 9) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 8, Yamada discloses an image forming system (figure 1), comprising: 
an image forming apparatus (11); and 
a measuring apparatus (36) configured to measure characteristic information of a recording medium (paragraphs 0051-0052) and transmit the characteristic information measured, to the image forming apparatus (paragraph 0053 and figure 2), the image forming apparatus including: 
processing circuitry configured to acquire the characteristic information from the measuring apparatus and apply a preset calculation criterion to the characteristic .
Allowable Subject Matter
Claims 2-3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUNG D TRAN/Primary Examiner, Art Unit 2675